     Case 4:19-cv-05210-RMP   ECF No. 273     filed 12/17/20   PageID.6406 Page 1 of 17


                                                                                FILED IN THE

1                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



2                        UNITED STATES DISTRICT COURT                  Dec 17, 2020
                                                                           SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
3

4    STATE OF WASHINGTON;
     COMMONWEALTH OF VIRGINIA;                   NO: 4:19-CV-5210-RMP
5    STATE OF COLORADO; STATE
     OF DELAWARE; STATE OF
6    ILLINOIS; COMMONWEALTH OF                   STIPULATED PROTECTIVE
     MASSACHUSETTS; DANA                         ORDER
7    NESSEL, Attorney General on behalf
     of the people of Michigan; STATE OF
8    MINNESOTA; STATE OF
     NEVADA; STATE OF NEW
9    JERSEY; STATE OF NEW
     MEXICO; STATE OF RHODE
10   ISLAND; STATE OF MARYLAND;
     STATE OF HAWAI’I,
11
                              Plaintiffs,
12
           v.
13
     UNITED STATES DEPARTMENT
14   OF HOMELAND SECURITY, a
     federal agency; CHAD F. WOLF, in
15   his official capacity as Acting
     Secretary of the United States
16   Department of Homeland Security;
     UNITED STATES CITIZENSHIP
17   AND IMMIGRATION SERVICES, a
     federal agency; KENNETH T.
18   CUCCINELLI, II, in his official
     capacity as Senior Official Performing
19   the Duties of Director for United
     States Citizenship and Immigration
20   Services,

21                            Defendants.



     STIPULATED PROTECTIVE ORDER ~ 1
     Case 4:19-cv-05210-RMP      ECF No. 273     filed 12/17/20   PageID.6407 Page 2 of 17



1          BEFORE THE COURT is a Joint Motion for Entry of a Stipulated

2    Protective Order, ECF No. 272. A district court may issue protective orders

3    regarding discovery upon a showing of good cause. Fed. R. Civ. P. 26(c). Before

4    issuing a stipulated protective order, a district court judge should ensure that the

5    protective order’s restrictions do not infringe on the public’s general right to

6    inspect and copy judicial records and documents. See Kamakana v. City and Cty.

7    of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); see also Courthouse News Serv.

8    v. Planet, 947 F.3d 581, 589 (9th Cir. 2020) (recognizing a long-held First

9    Amendment right of access to court proceedings and documents).

10         Having reviewed the protective order and the remaining record, the Court

11   finds good cause to grant the stipulated motion and enter the agreed-upon

12   protective order. Accordingly, IT IS HEREBY ORDERED that the parties’

13   motion for entry of a stipulated protective order, ECF No. 272, is GRANTED.

14   The protective order in effect is set forth below.

15                        STIPULATED PROTECTIVE ORDER
           The Plaintiffs and Defendants to this action move that the Court enter a
16
     protective order. ECF No. 272. The Court has determined that the terms set forth
17
     herein are appropriate to protect the respective interests of the parties, the public,
18
     and the Court.
19         Accordingly, it is HEREBY ORDERED:
20      1. Scope. All materials produced or adduced in the course of discovery,

21   including initial disclosures, responses to discovery requests, deposition testimony

     and exhibits, and information derived directly therefrom (hereinafter collectively

     STIPULATED PROTECTIVE ORDER ~ 2
     Case 4:19-cv-05210-RMP     ECF No. 273    filed 12/17/20   PageID.6408 Page 3 of 17



1
     “documents”), shall be subject to this Order concerning Confidential Information
2    as defined below. This Order is subject to the Local Rules of this District and the
3    Federal Rules of Civil Procedure on matters of procedure and calculation of time

4    periods.

         2. Confidential Information. As used in this Order, “Confidential Information”
5
     means information designated as “CONFIDENTIAL-SUBJECT TO
6
     PROTECTIVE ORDER” by the producing party that falls within one or more of
7
     the following categories: (a) information prohibited from disclosure by statute,
8
     including the Privacy Act, 5 U.S.C. § 552a, et seq., and federal regulations
9    (including non-public information that is For Official Use Only or is Law

10   Enforcement Sensitive), or information that would be covered by the Privacy Act if

11   the subject of the information had been a U.S. citizen or a person lawfully admitted

     for permanent residence; 1 (b) information protected from disclosure under the
12
     Freedom of Information Act, 5 U.S.C. § 552, et seq., (c) information that may
13
     disclose or contain information of certain of Plaintiffs’ witnesses who may have a
14
     fear of removal or immigration enforcement, (d) the personally identifying
15   information of current or former government employees below the senior
16   executive level; (e) contact information, including email addresses and telephone

17   numbers, of current or former government employees; (f) any other documents or

18   1
       Subject to the requirements of this Order, in connection with the production of
19   records in this case, Defendants are authorized to release government records,
     documents, and other information, including computerized or electronic
20   information, that are protected from disclosure by the Privacy Act of 1974, 5
     U.S.C. § 522a, or whose disclosure might otherwise intrude upon the privacy
21   interests of third parties, without obtaining the prior written consent of the
     individuals to whom the records or information pertain.

     STIPULATED PROTECTIVE ORDER ~ 3
     Case 4:19-cv-05210-RMP     ECF No. 273    filed 12/17/20   PageID.6409 Page 4 of 17



1
     information that qualify for protection under Federal Rule of Civil Procedure
2    26(c). Information or documents that are available to the public may not be
3    designated as Confidential Information.

4       3. Designation.

           a. A party may designate a document as Confidential Information for
5
              protection under this Order by placing or affixing the words
6
              “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the
7
              document and on all copies in a manner that will not interfere with the
8
              legibility of the document. As used in this Order, “copies” includes
9             electronic images, duplicates, extracts, summaries or descriptions that

10            contain the Confidential Information. The marking “CONFIDENTIAL -

11            SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at the

              time of the documents are produced or disclosed. Applying the marking
12
              “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a
13
              document does not mean that the document has any status or protection
14
              by statute or otherwise except to the extent and for the purposes of this
15            Order. Any copies that are made of any documents marked
16            “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also

17            be so marked, except that indices, electronic databases or lists of

18            documents that do not contain substantial portions or images of the text

              of marked documents and do not otherwise disclose the substance of the
19
              Confidential Information are not required to be marked.
20
        4. The designation of a document as Confidential Information is a certification
21
     by an attorney or a party appearing pro se that the document contains Confidential


     STIPULATED PROTECTIVE ORDER ~ 4
     Case 4:19-cv-05210-RMP      ECF No. 273     filed 12/17/20   PageID.6410 Page 5 of 17



1
     Information as defined in this order. Depositions.
2          Unless all parties agree on the record at the time the deposition testimony is
3    taken, all deposition testimony taken in this case shall presumptively be treated as

4    Confidential Information until no later than the fourteenth day after the transcript is

     delivered to any party or the witness. Within this time period, a party may serve a
5
     Notice of Designation to all parties of record as to specific portions of the
6
     testimony that are designated Confidential Information, and thereafter only those
7
     portions identified in the Notice of Designation shall be protected by the terms of
8
     this Order. The failure to serve a timely Notice of Designation shall waive any
9    designation of testimony taken in that deposition as Confidential Information,

10   unless otherwise ordered by the Court.

11      5. Protection of Confidential Material.

           a. General Protections. Confidential Information shall not be used or
12
               disclosed by the parties, counsel for the parties or any other persons
13
               identified in subparagraph (b) for any purpose whatsoever other than for
14
               use by the parties in this litigation, including any appeal thereof.
15         b. Limited Third-Party Disclosures. The parties and counsel for the parties
16             shall not disclose or permit the disclosure of any Confidential

17             Information to any third person or entity except as set forth in

18             subparagraphs (1)–(10). Subject to these requirements, the following

               categories of persons may be allowed to review Confidential Information,
19
               but only if they have executed Attachment A:
20
                  1) Counsel. Counsel for the parties and employees of counsel who
21
                     have responsibility for the action;


     STIPULATED PROTECTIVE ORDER ~ 5
     Case 4:19-cv-05210-RMP   ECF No. 273     filed 12/17/20   PageID.6411 Page 6 of 17



1
                2) Parties. Individual parties and employees of a party but only to the
2                  extent counsel determines in good faith that the employee’s
3                  assistance is reasonably necessary to the conduct of the litigation in

4                  which the information is disclosed;

                3) The Court and its personnel;
5
                4) Court Reporters and Records. Court reporters and recorders
6
                   engaged for depositions;
7
                5) Contractors. Those persons specifically engaged for the limited
8
                   purpose of making copies of documents or organizing or
9                  processing documents, including outside vendors hired to process

10                 electronically stored documents;

11              6) Consultants and Experts. Consultants, investigators, or experts

                   employed by the parties or counsel for the parties to assist in the
12
                   preparation and trial of this action but only after such persons have
13
                   completed the certification contained in Attachment A,
14
                   Acknowledgment of Understanding and Agreement to Be Bound;
15              7) Witnesses at depositions. During their depositions, witnesses in
16                 this action to whom disclosure is reasonably necessary. Witnesses

17                 shall not retain a copy of documents containing Confidential

18                 Information, except witnesses may receive a copy of all exhibits

                   marked at their depositions in connection with review of the
19
                   transcripts. Pages of transcribed deposition testimony or exhibits to
20
                   depositions that are designated as Confidential Information
21
                   pursuant to the process set out in this Order must be separately


     STIPULATED PROTECTIVE ORDER ~ 6
     Case 4:19-cv-05210-RMP       ECF No. 273   filed 12/17/20   PageID.6412 Page 7 of 17



1
                   bound by the court reporter and may not be disclosed to anyone
2                  except as permitted under this Order.
3               8) Author or recipient. The author or recipient of the document (not

4                  including a person who received the document in the course of

                   litigation);
5
                9) A party (including its employees) to a common interest agreement
6
                   with Plaintiffs, so long as the party is a plaintiff in a parallel suit
7
                   challenging DHS’s Inadmissibility on Public Charge Grounds
8
                   Rule, and so long as the court in the parallel suit has allowed the
9                  party to take discovery that would encompass the Confidential

10                 Information. Before disclosing Confidential Information to the

11                 party, Plaintiffs shall inform Defendants which Confidential

                   Information will be disclosed and to which party, and Defendants
12
                   shall have five business days to inform Plaintiffs of any
13
                   objection(s) to the disclosure. If there are no objections, or if
14
                   Plaintiffs and Defendants resolve any objections, Plaintiffs may
15                 disclose the Confidential Information to the party. Any unresolved
16                 objections may be brought to the Court for resolution; and, Others

17                 by Consent. Other persons only by written consent of the

18                 producing party or upon order of the Court and on such conditions

                   as may be agreed or ordered.
19
          c. Control of Documents. Counsel for the parties shall make reasonable
20
             efforts to prevent unauthorized or inadvertent disclosure of Confidential
21
             Information. Counsel shall maintain the originals of the forms signed by


     STIPULATED PROTECTIVE ORDER ~ 7
     Case 4:19-cv-05210-RMP      ECF No. 273    filed 12/17/20   PageID.6413 Page 8 of 17



1
              persons acknowledging their obligations under this Order for a period of
2             three years after the termination of the case.
3       6. Inadvertent Failure to Designate. An inadvertent failure to designate a

4    document as Confidential Information does not, standing alone, waive the right to

     so designate the document; provided, however, that a failure to serve a timely
5
     Notice of Designation of deposition testimony as required by this Order, even if
6
     inadvertent, waives any protection for deposition testimony. If a party designates a
7
     document as Confidential Information after it was initially produced, the receiving
8
     party, on notification of the designation, must make a reasonable effort to assure
9    that the document is treated in accordance with the provisions of this Order. No

10   party shall be found to have violated this Order for failing to maintain the

11   confidentiality of material during a time when that material has not been

     designated Confidential Information, even where the failure to so designate was
12
     inadvertent and where the material is subsequently designated Confidential
13
     Information.
14
        7. Filing of Confidential Information. This Order does not, by itself, authorize
15   the filing of any document under seal. Any party wishing to file a document
16   designated as Confidential Information in connection with a motion, brief or other

17   submission to the Court must comply with all applicable local rules.

18      8. No Greater Protection of Specific Documents. Except on privilege grounds

     not addressed by this Order, no party may withhold information from discovery on
19
     the ground that it requires protection greater than that afforded by this Order unless
20
     the party moves for an order providing such special protection.
21
        9. Challenges by a Party to Designation as Confidential Information. The


     STIPULATED PROTECTIVE ORDER ~ 8
     Case 4:19-cv-05210-RMP     ECF No. 273     filed 12/17/20   PageID.6414 Page 9 of 17



1
     designation of any material or document as Confidential Information is subject to
2    challenge by any party. The following procedure shall apply to any such challenge.
3           a. Meet and Confer. A party challenging the designation of Confidential

4              Information must do so in good faith and must begin the process by

               conferring directly with counsel for the designating party. In conferring,
5
               the challenging party must explain the basis for its belief that the
6
               confidentiality designation was not proper and must give the designating
7
               party an opportunity to review the designated material, to reconsider the
8
               designation, and, if no change in designation is offered, to explain the
9              basis for the designation. The designating party must respond to the

10             challenge within five (5) business days.

11          b. Judicial Intervention. A party that elect to challenge a confidentiality

               designation may file and serve a motion that identifies the challenged
12
               material and sets forth in detail the basis for the challenge. Each such
13
               motion must be accompanied by a competent declaration that affirms
14
               that the movant has complied with the meet and confer requirements of
15             this procedure. The burden of persuasion in any such challenge
16             proceeding shall be on the designating party. Until the Court rules on the

17             challenge, all parties shall continue to treat the materials as Confidential

18             Information under the terms of this Order.

        10. Action by the Court. Applications to the Court for an order relating to
19
     materials or documents designated Confidential Information shall be by motion.
20
     Nothing in this Order or any action or agreement of a party under this Order limits
21
     the Court’s power to make orders concerning the disclosure of documents


     STIPULATED PROTECTIVE ORDER ~ 9
     Case 4:19-cv-05210-RMP      ECF No. 273    filed 12/17/20   PageID.6415 Page 10 of 17



1
     produced in discovery or at trial.
2       11. Use of Confidential Documents or Information at Trial. Nothing in this
3    Order shall be construed to affect the use of any document, material, or

4    information at any trial or hearing. A party that intends to present or that

     anticipates that another party may present Confidential information at a hearing or
5
     trial shall bring that issue to the Court’s and parties’ attention by motion or in a
6
     pretrial memorandum without disclosing the Confidential Information. The Court
7
     may thereafter make such orders as are necessary to govern the use of such
8
     documents or information at trial.
9       12. Confidential Information Subpoenaed or Ordered Produced in Other

10   Litigation.

11             a. If a receiving party is served with a subpoena or an order issued in

                   other litigation that would compel disclosure of any material or
12
                   document designated in this action as Confidential Information, the
13
                   receiving party must so notify the designating party, in writing,
14
                   immediately and in no event more than three court days after
15                 receiving the subpoena or order. Such notification must include a
16                 copy of the subpoena or court order.

17             b. The receiving party also must immediately inform in writing the party

18                 who caused the subpoena or order to issue in the other litigation that

                   some or all of the material covered by the subpoena or order is the
19
                   subject of this Order. In addition, the receiving party must deliver a
20
                   copy of this Order promptly to the party in the other action that caused
21
                   the subpoena to issue.


     STIPULATED PROTECTIVE ORDER ~ 10
     Case 4:19-cv-05210-RMP     ECF No. 273    filed 12/17/20   PageID.6416 Page 11 of 17



1
              c. The purpose of imposing these duties is to alert the interested persons
2                 to the existence of this Order and to afford the designating party in
3                 this case an opportunity to try to protect its Confidential Information

4                 in the court from which the subpoena or order issued. The designating

                  party shall bear the burden and the expense of seeking protection in
5
                  that court of its Confidential Information, and nothing in these
6
                  provisions should be construed as authorizing or encouraging a
7
                  receiving party in this action to disobey a lawful directive from
8
                  another court. The obligations set forth in this paragraph remain in
9                 effect while the party has in its possession, custody or control

10                Confidential Information by the other party to this case.

11      13. Challenges by Members of the Public to Sealing Orders. A party or

     interested member of the public has a right to challenge the sealing of particular
12
     documents that have been filed under seal, and the party asserting confidentiality
13
     will have the burden of demonstrating the propriety of filing under seal.
14
        14. Inadvertent Production.
15            a. The production of a document, or part of a document, shall not
16                constitute a waiver of any privilege or protection as to any portion of

17                that document, or as to any undisclosed privileged or protected

18                communications or information concerning the same subject matter,

                  in this or in any other proceeding. This Order applies to the attorney-
19
                  client privilege, work-product protections, and all other protections
20
                  afforded by Federal Rule of Civil Procedure 26(b) and governmental
21
                  privileges including any information or material that has been


     STIPULATED PROTECTIVE ORDER ~ 11
     Case 4:19-cv-05210-RMP    ECF No. 273    filed 12/17/20    PageID.6417 Page 12 of 17



1
                 determined by the United States Government pursuant to an Executive
2                order, statute, or regulation, to require protection against unauthorized
3                disclosure for reasons of national security.

4             b. The procedures applicable to a claim of privilege with respect to a

                 produced document and the resolution thereof shall be as follows:
5
                      1)      If a party discovers a document, or part thereof, produced
6
                       by another party that is privileged or otherwise protected, the
7
                       receiving party shall promptly notify the producing party and
8
                       then return the document or destroy it and certify that it has
9                      been destroyed to the producing party. Nothing in this Order is

10                     intended to shift the burden to identify privileged and protected

11                     documents from the producing party to the receiving party.

                      2)      If the producing party determines that a document
12
                       produced, or part thereof, is subject to a privilege or privileges,
13
                       the producing party shall promptly give the receiving party
14
                       notice of the claim of privilege (“privilege notice”).
15                    3)      The privilege notice must contain information sufficient
16                     to identify the document including, if applicable, a Bates

17                     number as well as an identification of the privilege asserted and

18                     its basis.

                      4)      Upon receiving the privilege notice, if the receiving party
19
                       agrees with the privilege assertion made, the receiving party
20
                       must promptly return the specified document(s) and any copies
21
                       or destroy the document(s) and copies and certify to the


     STIPULATED PROTECTIVE ORDER ~ 12
     Case 4:19-cv-05210-RMP   ECF No. 273     filed 12/17/20   PageID.6418 Page 13 of 17



1
                      producing party that the document(s) and copies have been
2                     destroyed. The receiving party must sequester and destroy any
3                     notes taken about the document. If a receiving party disclosed

4                     the document or information specified in the notice before

                      receiving the notice, it must take reasonable steps to retrieve it,
5
                      and so notify the producing party of the disclosure and its
6
                      efforts to retrieve the document or information.
7
                     5)       Upon receiving the privilege notice, if the receiving party
8
                      wishes to dispute a producing party’s privilege notice, the
9                     receiving party shall promptly meet and confer with the

10                    producing party. The document(s) shall be sequestered—and if

11                    applicable securely stored—and not be used by the receiving

                      party in the litigation (e.g., filed as an exhibit to a pleading or
12
                      used in deposition) while the dispute is pending. If the parties
13
                      are unable to come to an agreement about the privilege
14
                      assertions made in the privilege notice, the receiving party may
15                    make a sealed motion for a judicial determination of the
16                    privilege claim.

17                   6)       Pending resolution of the judicial determination, the

18                    parties shall both preserve and refrain from using the

                      challenged information for any purpose and shall not disclose it
19
                      to any person other than those required by law to be served with
20
                      a copy of the sealed motion. The receiving party’s motion
21
                      challenging the assertion must not publicly disclose the


     STIPULATED PROTECTIVE ORDER ~ 13
     Case 4:19-cv-05210-RMP    ECF No. 273    filed 12/17/20   PageID.6419 Page 14 of 17



1
                       information claimed to be privileged. Any further briefing by
2                      any party shall also not publicly disclose the information
3                      claimed to be privileged if the privilege claim remains

4                      unresolved or is resolved in the producing party’s favor.

                      7)      If a document must be returned or destroyed as
5
                       determined by the process above, that document, along with
6
                       copies and notes about the document, that exist on back-up
7
                       tapes, systems, or similar storage need not be immediately
8
                       deleted or destroyed, and, instead, such materials shall be
9                      overwritten and destroyed in the normal course of business.

10                     Until they are overwritten in the normal course of business, the

11                     receiving party will take reasonable steps to limit access, if any,

                       to the persons necessary to conduct routine IT and
12
                       cybersecurity functions. In the case of the inadvertent
13
                       disclosure of information or material that has been determined
14
                       by the United States Government pursuant to an Executive
15                     order, statute, or regulation, to require protection against
16                     unauthorized disclosure for reasons of national security,

17                     additional procedures may be required as specified by the

18                     United States Government.

        15. Obligations on Conclusion of Litigation
19
              a. Order Continues in Force. Unless otherwise agreed or ordered, this
20
                 Order shall remain in force after dismissal or entry of final judgment
21
                 not subject to further appeal.


     STIPULATED PROTECTIVE ORDER ~ 14
     Case 4:19-cv-05210-RMP     ECF No. 273     filed 12/17/20   PageID.6420 Page 15 of 17



1
              b. Obligations at Conclusion of Litigation. Within sixty-three days after
2                 dismissal or entry of final judgment not subject to further appeal, all
3                 Confidential Information and documents marked “CONFIDENTIAL -

4                 SUBJECT TO PROTECTIVE ORDER” under this Order, including

                  copies as defined in ¶ 3(a), shall be returned to the producing party
5
                  unless (1) the document has been offered into evidence or filed
6
                  without restriction as to disclosure; (2) the parties agree to destruction
7
                  to the extent practicable in lieu of return; 2 or (3) as to documents
8
                  bearing the notations, summations, or other mental impressions of the
9                 receiving party, that party elects to destroy the documents and

10                certifies to the producing party that it has done so.

11            c. Retention of Work Product and one set of Filed Documents.

                  Notwithstanding the above requirements to return or destroy
12
                  documents, counsel may retain (1) attorney work product, including
13
                  an index that refers or relates to designated Confidential Information
14
                  so long as that work product does not duplicate verbatim substantial
15                portions of Confidential Information, and (2) one complete set of all
16                documents filed with the Court including those filed under seal. Any

17                retained Confidential Information shall continue to be protected under

18                this Order. An attorney may use his or her work product in subsequent

19
     2
       The parties may choose to agree that the receiving party shall destroy documents
20   containing Confidential Information and certify the fact of destruction, and that the
     receiving party shall not be required to locate, isolate and return e-mails (including
21   attachments to e-mails) that may include Confidential Information, or Confidential
     Information contained in deposition transcripts or drafts or final expert reports.

     STIPULATED PROTECTIVE ORDER ~ 15
     Case 4:19-cv-05210-RMP     ECF No. 273    filed 12/17/20   PageID.6421 Page 16 of 17



1
                  litigation, provided that its use does not disclose or use Confidential
2                 Information. With respect to documents, testimony, and/or
3                 information designated "CONFIDENTIAL" and maintained by the

4                 parties’ counsel in electronic form ("Electronically Stored

                  Information") the parties’ counsel shall make reasonable efforts to
5
                  remove such Electronically Stored Information from counsels' active
6
                  systems, specifically, active email servers, active document
7
                  management systems, and active litigation support databases.
8
              d. Deletion of Documents filed under Seal from Electronic Case Filing
9                 (ECF) System. Filings under seal shall be deleted from the ECF

10                system only upon order of the Court.

11      16. Order Subject to Modification. This Order shall be subject to modification

     by the Court on its own initiative or on motion of a party or any other person with
12
     standing concerning the subject matter.
13
        17. No Prior Judicial Determination. This Order is entered based on the
14
     representations and agreements of the parties and for the purpose of facilitating
15   discovery. Nothing herein shall be construed or presented as a judicial
16   determination that any document or material designated Confidential Information

17   by counsel or the parties is entitled to protection under Rule 26(c) of the Federal

18   Rules of Civil Procedure or otherwise until such time as the Court may rule on a

     specific document or issue.
19
        18. Persons Bound. This Order shall take effect when entered and shall be
20
     binding upon all counsel of record and their law firms, the parties, and persons made
21
     subject to this Order by its terms or by the execution of Attachment A.


     STIPULATED PROTECTIVE ORDER ~ 16
     Case 4:19-cv-05210-RMP   ECF No. 273    filed 12/17/20   PageID.6422 Page 17 of 17



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and Attachment A and provide copies to counsel.

3          DATED December 17, 2020.

4
                                               s/ Rosanna Malouf Peterson
5                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21



     STIPULATED PROTECTIVE ORDER ~ 17
